Citation Nr: 1804262	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  08-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating prior to September 19, 2016, and a rating in excess of 30 percent from that date, for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 50 percent  prior to February 17, 2017, and a rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD).

3.  Entitlement to compensation under 38 U.S.C. § 1151 for status post Whipple surgery.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 19, 2016, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from multiple rating decisions.

In March 2006, the Veteran filed a TDIU claim, which the RO denied in November 2006.  The Veteran filed a notice of disagreement (NOD) with that decision in December 2006.  The RO issued a statement of the case (SOC) in May 2008, and the Veteran perfected his appeal with the filing of a VA-Form 9, Appeal to the Board of Veterans' Appeals, in June 2008.

The Veteran filed a claim for an increased rating for PTSD in February 2009 and a claim for an increased (compensable) rating for bilateral hearing loss in December 2009.  The RO denied both of these claims in April 2010.  The Veteran filed an NOD in March 2011.  The RO issued an SOC on these issues in August 2013, and the Veteran perfected an appeal in October 2013.

The Veteran filed a claim for compensation under 38 U.S.C. § 1151 for status post Whipple surgery in July 2012.  The RO denied his claim in September 2013, and the Veteran filed a NOD in September 2014.  The RO issued an SOC on this issue in October 2015, and the Veteran perfected an appeal in November 2015.

The Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO in April 2014.  A transcript of the hearing has been associated with the claims file.

In September 2014, the Board remanded the claims for increased ratings for hearing loss, PTSD, and for a TDIU for further evidentiary development. 

While these matters were on remand, in a September 2016 rating decision, the agency of original jurisdiction (AOJ) assigned a 30 percent rating for bilateral hearing loss, effective September 19, 2016.  In a February 2017 rating decision assigned a 70 percent rating for PTSD, and granted a TDIU, each effective February 7, 2017.  In a March 2017 rating decision, the AOJ changed the effective date for the grant of TDIU to September 19, 2016.  

Notably, the Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Hence, the claims for higher ratings are now characterized to reflect the staged ratings assigned.

As for the matter of representation, as reflected in the prior remand, the Veteran was previously represented by private attorney Kathleen L. Day.  However, a June 17, 2015 Report of General Information indicated that the Veteran was firing his representative and would handle his own appeal.  In October 2016, Attorney Day submitted a letter indicated she was withdrawing as the Veteran's attorney, per his request.  In May 2017, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Texas Veterans Commission.  The Board has recognized the change in representation.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claims for higher ratings for service connected bilateral hearing loss and for PTSD are forth below.  The claims for entitlement to TDIU and compensation under 38 U.S.C. § 1151 for status post Whipple surgery are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to service connection for recurrent stomach ulcers has been raised, to include as secondary to service-connected PTSD.  See, e.g., March 2010 VA examination report; see also July 2012 statement in support of claim.  However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2017).  See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the current claim and prior to September 19, 2016, the Veteran had no worse than Level I hearing in the right or left t or right ear.

3.  Since September 19, 2016, the Veteran had no worse than Level VI hearing in the left or right ear.

4.  Prior to February 17, 2017, the Veteran's psychiatric symptoms included depression, anxiety, panic attacks, disturbances of motivation and mood, sleep impairment, impairment of short-term memory, and difficulty in establishing and maintaining relationships; collectively, these symptoms are of the type and extent, frequency or severity (as appropriate) that are indicative of no more than occupational and social impairment with reduced reliability and productivity.

5.  Since February 17, 2017, the Veteran's psychiatric symptoms have included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, obsessional rituals which interfere with routine activities, and persistent delusions or hallucinations; collectively these symptoms are of the type and extent, frequency or severity (as appropriate) that are indicative of no more than occupational and social impairment with deficiencies in most areas.

6.  The applicable schedular criteria are adequate to evaluate the Veteran's service-connected bilateral hearing loss and PTSD at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss, for the pertinent period prior to September 19, 2016, are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for an increased rating in excess of 30 percent for bilateral hearing loss, from September 19, 2016, are not met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

3.  The criteria for an increased rating in excess of 50 percent for the Veteran's PTSD, prior to February 17, 2017,  are no  met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, DC 9411 (2017).

4.  The criteria for an increased rating in excess of 70 percent for the Veteran's PTSD, from February 17, 2017,  are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  .  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that, with regard to the increased ratings claims for hearing loss and PTSD herein decided, the RO provided the Veteran with the requisite notice in January 2010, prior to the initial April 2010 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each  matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private evaluation reports, Social Security Administration (SSA) records, and VA examination reports dated March 2010, March 2013, April 2013, and February 2017.  Also of record and considered in connection with the claims is the transcript of the Board's April 2014 hearing, and well as various written statements by the Veteran and his representatives.  No further action on any claim 

As for the Veteran's April 2014 Board hearing, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the claims herein decided.   See Hearing Transcript (T.) at p. 2.  Also, information was elicited regarding the history of bilateral hearing loss and PTSD and whether there were any outstanding medical records available.  See T. at p. 3-15.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to the Veteran, inasmuch as, following the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the record.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Pursuant to the Board's September 2014 remand, the AOJ obtained and associated with the claim legible SSA records, additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims.  After additional VA and private records were received, the AOJ arranged for the Veteran to undergo VA examination for evaluation of his hearing loss and psychiatric disabilities in September 2016 and February 2017.  The reports of those examinations, which provide sufficient information, along with other evidence, to evaluate the disabilities, have been associated with the claims file.  Based on the additional evidence received, the AOJ adjudicated the claims, as reflected in the September 2016 and February 2017 rating decisions and the March 2017 SSOC. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.    There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with  any claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).    As staged ratings for the Veteran's hearing loss and his PTSD have already been assigned, for each disability, the Board will consider the propriety of the ratings assigned at each stage, as well as whether any further staged rating is warranted.

A.  Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2017).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b) (2017).

The Veteran's service-connected bilateral hearing loss has been assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100, prior to September 19, 2016 and a 30 percent disability rating from that date.  The Veteran contends that his hearing is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to higher ratings for such disability.  However, considering the pertinent evidence in light of the above, the Board finds that a compensable rating prior to September 19, 2016 and a rating in excess of 30 percent from that date for bilateral hearing loss must be denied.

Turning to the pertinent evidence, on audiometric testing conducted in conjunction with a March 2010 VA examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
40
45
LEFT
30
30
30
40

The average decibel loss was 36.3 in the right ear and 32.5 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear and 92 percent in the right ear.  This translates to Level I hearing impairment for each ear under Table VI.  Level I hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2017).

With respect to the functional effects of the Veteran's hearing loss, the Veteran reported difficulty hearing and understanding others.  The March 2010 examiner noted that the hearing loss disability had "significant effects" on occupation.

On April 2013 VA examination, the examiner found that the current test results were not valid for rating purposes.  The pure tone averages did not agree with speech reception threshold results.  Thus the test results were inconsistent and unreliable.  Regarding functional impact, the Veteran reported that he spoke loudly to monitor his voice in conversations and he was sensitive to loud noises and voices.

On September 19, 2016 VA examination, audiological testing revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
55
60
LEFT
45
50
55
65

The average decibel loss was 50 in the right ear and 53.8 in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the left ear and 66 percent in the right ear.  This translates to Level VI hearing impairment for each ear under Table VI.  Level VI hearing impairment in both ears warrants a 30 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2016).

With respect to the functional effects of the Veteran's hearing loss, the Veteran reported he had difficulty hearing and understanding conversations and often asked others to repeat themselves.  He was often told that he spoke too loud.  The September 2016 examiner noted that the hearing loss disability adversely affected his ability to perform physical and sedentary activities of employment.  Additionally, the Veteran's service-connected tinnitus interfered with his ability to concentrate and hear clearly and also threw off his balance.

The Board has considered the Veteran's assertions as to the severity of his hearing loss and in no way discounts these asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

For all the foregoing reasons, the Board finds that a compensable. schedulsr rating prior to September 19, 2016, and a schedular rating in excess of 30 percent from September 19, 2016, for bilateral hearing loss must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  PTSD

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

Turning to the pertinent evidence of record, a February 2009 VA psychiatry note indicates that the Veteran was doing well on Prozac, which had reduced his anxiety attacks, as well as Seroquel and Klonopin.  His level of stress was much reduced. PTSD was stable, nightmares occurred only once a month.  He had occasional difficulty sleeping at night.  On mental status examination, the Veteran had adequate hygiene and was cooperative.  Speech was normal.  His thought process was logical and goal-directed.  There was no suicidal or homicidal ideation or psychosis.  The Veteran was alert and oriented times three.  Insight and judgment were intact.  The examiner assigned a GAF score of 69.

A March 2008 VA mental health note indicates that the Veteran reported stress due to his medical problems.  He took his psychotropic medications as prescribed.  On mental status examination, the Veteran was alert and well oriented in all spheres. He had a low energy level attributed to anemia and insufficient nutrition.  Speech was coherent, relevant.  He denied current suicidal/homicidal ideation.  Thought process was logical, clear, and goal-directed.  He denied psychotic symptoms.  Memory was intact.  His mood was depressed.  Affect was spontaneous, appropriate to mood.  The examiner assigned a GAF of 60.

An April 2008 VA psychiatry note indicates that the Veteran reported he was "doing fine."  He was re-started on Buspar for his anxiety per his request.  He was less anxious.  He appeared much better and more energetic than his last visit.  On mental status examination, the Veteran had good hygiene and was cooperative.  His speech was normal.  Thought process was logical, goal-directed.  There was no suicidal or homicidal ideation or psychosis.  He was alert and oriented times three. Insight and judgment were intact.  His GAF was 69.

A January 2009 VA mental health note indicates that the Veteran complained about his morale, depression, and anxiety.  His 2006 surgery had changed his life "for the worse."  He was taking his psychotropic medications as prescribed, but said he wanted to double the prescription because it was not "doing it."  He reported he socialized primarily with his family and did not associate with anyone else.  He lived with his wife and his 19 year old granddaughter.  On mental status examination, the Veteran was alert and well oriented in all spheres.  He exhibited a low energy level attributed to anemia and insufficient nutrition.  Speech was coherent and relevant.  He denied current suicidal/homicidal ideation.  His thought process was logical, clear, and goal-directed.  He denied psychotic symptoms. His memory was intact.  His mood was depressed and angry/irritable.  His affect was spontaneous, appropriate to mood.  The examiner assigned a GAF of 55.

An April 2009 mental health note indicated a similar mental status examination as described in January 2009, except the Veteran's mood was "neutral," and his assigned GAF score was 65.  In May 2009, the Veteran's mood was "euthymic" and his GAF was 70.

An October 2009 VA psychiatry note indicated that the Veteran had been under a lot of stress lately about undergoing an upcoming surgery.  He had been having more anxiety attacks.  On mental status examination, the Veteran displayed good hygiene and was cooperative.  His speech was normal.  His thought process was logical and goal-directed.  There was no suicidal or homicidal ideation or psychosis.  He was alert and oriented times three.  Insight and judgment were intact.  His GAF was 62. 

On March 2010 VA examination, the Veteran reported an "ok" relationship with his wife and a good relationship with his children.  However, it was clear that he had a low tolerance for extended contact, due to a combination of medical and emotional symptoms.  He rarely socialized outside of his family because he did not have interest.  He has no motivation or interest in any non-essential activities.  He had no history of suicide attempts or violence/assaultiveness.  On mental status examination, the Veteran appeared clean.  He was extremely thin.  His speech was impoverished.  His mood was depressed and his affect was appropriate.  He was easily distracted.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  There were no delusions, hallucinations or inappropriate behavior.  Panic attacks occurred once a week, lasting for one to two hours.  He denied homicidal or suicidal thoughts.  Impulse control was good. Memory was normal.  The Veteran retired in 2006 due to peptic ulcers.  The examiner found that it is likely that chronic stress as a result of PTSD is at least partially responsible for Veteran's poor health and exacerbation of ulcers, thereby contributing to a cycle of poor health and declining mental health.  The examiner opined that the Veteran was unable to work due to medical conditions, which are as likely as not linked to chronic PTSD. 

A January 2011 VA pharmacy medication management note indicates that the Veteran reported frequent anxiety attacks and disturbed sleep.

VA psychiatry notes dated in February 2011 and April 2011 show that the Veteran reported improvement in mood and sleep.  On mental status examination, the Veteran's mood was mildly depressed with appropriate affect.  He was alert and oriented times three.  He denies hallucinations, delusions, and suicidal or homicidal ideation.

A September 2011 VA psychiatry note indicates that the Veteran was alert and oriented times 3.  His speech was slow with normal volume.  His mood was depressed and his affect was flat.  His thought process was logical and goal-directed.  His thought content was unremarkable.  Insight was "fair" and judgment was unimpaired.  His GAF was 50.

An October 2011 VA psychiatry pharmacy note documents that the Veteran reported a continued difficulty sleeping.  His depression was "very bad, sometimes I don't want to get up to do anything."  He rated his depression as an 8 or 9 out of 10.  He denied suicidal ideation.

In July 2012, the Veteran reported an increase in depression.  He reported poor motivation and energy and decreased interest in activities.  He also reported an increase in anxiety with panic attacks.  His affect was constricted.

In August 2012, the Veteran reported improvement in sleep but continued feelings of depression with self-isolation, and continued anxiety and panic.

In October 2012, the Veteran reported feeling tired and really bothered by his depression.  He also reported continued anxiety attacks with sweats.  He had poor motivation and energy.

On March 2013 VA examination, the Veteran reported that he remained married, and described his relationship as "a little rocky."  He and his wife periodically had arguments.  His family called him "crazy" and said that he was "sick," but they also told him they loved him.  He indicated that his relationships with his family had worsened, as they did not keep in contact with him as much as before.  This led the Veteran to feel more isolated.  However, he befriended the neighbors.  They occasionally asked about Vietnam, but the Veteran would change the subject and walk away.  He had no other social contact.  He spent the majority of his time "working around the house."  He played his guitar about two times per week.  He enjoyed visiting with his stepchildren and grandchildren about once a week.  He also watched television or listened to the radio on occasion.  When he attempted to read a book, he found it difficult to concentrate, which he felt had become more of a problem.  When upset, the Veteran would ride his bicycle or take a walk alone.  He went to the store or out for breakfast with his wife, about every other week.  The Veteran became employed in September/October 2012 in custodial services at a hotel for about 20 hours a week.  However, about one to two months ago, he reduced his hours to 10 to 15 due to his limited energy levels and pain.

Objectively, the Veteran presented appropriately and casually dressed.  Grooming and hygiene were within normal limits.  He was oriented to person, place, and time. His speech was clear, coherent, and goal-directed.  His insight was fair.  He reported occasional hallucinations as hearing "noises" and seeing "shadows" once a week.  He felt "very tired" and "a little depressed," and his affect was depressed and anxious.  His short term memory was mildly impaired, and his long term memory was intact.  Concentration was mildly to moderately impaired.  He denied suicidal ideation.  Symptoms included disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, chronic sleep impairment, and panic attacks that occur weekly or less often.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In April 2013, a VA psychiatry pharmacy note indicates that the Veteran was taking more clonazepam than prescribed.  He reported an increase in anxiety and sweats.  A psychology note indicated that the Veteran was dressed and groomed appropriately.  His affect appeared mildly depressed and anxious.  He was fully oriented.  Speech was normal.  Thought process appeared logical and goal-directed. No delusions or hallucinations were elicited.  He denied suicidal and homicidal ideation.  

A June 2013 VA psychiatry pharmacy note indicates that the Veteran's depression and anxiety were "still the same."  He reported low energy, self-isolation, and poor focus/concentration.  He was sleeping six to seven hours per night.  His chronic pain exacerbated his mood symptoms.  On mental status examination, the Veteran was casually dressed, cooperative, and pleasant.  His mood was depressed with constricted affect.  He was alert and oriented times three.  He denied hallucinations, delusions, and suicidal or homicidal ideation.

In an October 2013 statement, the Veteran's wife indicated that he did not sleep well.  He became easily frustrated, and had a short fuse.  He could not work.

An October 2013 VA psychiatry pharmacy note documents that the Veteran reported an increase in depression.  He felt down most of the day.  He endorsed sadness, intrusive thoughts, ruminations, and feelings of hopelessness.  He usually slept about four to five hours per night.  He reported daily anxiety with sweating.  He reported nervousness, being on edge, and intense overwhelming feelings.  He had poor motivation and decreased interest in activities. 

The report of a November 2013 private psychiatric evaluation notes that the Veteran was depressed and nervous all the time.  He could not relax.  When it got bad, he had panic attacks.  He was always worrying and thinking.  His hands would get sweaty. His medication, Clonazepam, calmed him down a "bit."  He said he had trouble going to sleep and woke up every hour or two.  On mental status examination, the Veteran's mood was depressed and anxious.  His affect was blunted.  He denied having suicidal or homicidal thoughts.  He had flashbacks.  He denied hallucinations or delusions.  He spoke at normal rate and flow.  His memory was fair and his concentration was poor.  His judgment was adequate and his thinking was fairly concrete.  He had "some" insight.  He and his wife were close.  He went to church sometimes and had some friends there.  His GAF was 45.

A December 2013 VA psychiatry pharmacy note indicates that the Veteran reported continued panic attacks, and continued, worsening depression.  His sleep was disrupted.  He had decreased energy and interest in activities. 

A February 2014 VA psychiatry pharmacy note indicates that the Veteran continued to take Clonazepam, and that it helped with anxiety and depression, but he continued to fall into depression and felt fatigued with no motivation and energy. He continued to have intrusive thoughts of Vietnam which exacerbated his depression and anxiety.

A March 2014 VA psychology note indicates that the Veteran was dressed and groomed appropriately.  His affect appeared mildly depressed anxious.  He was fully oriented.  His speech was within normal limits.  Thought processes appeared logical and goal-directed.  He denied delusions, hallucinations, and suicidal or homicidal ideation.

An April 2014 VA psychiatry pharmacy note documents that the Veteran reported continued sleep disturbances, nightmares, and poor appetite.  His depression was not getting any better.  He constantly felt anxious.  His triggers were unknown.

During the April 2014 Board Hearing, the Veteran reported that his PTSD symptoms had gotten worse.  He became restless and had a lot of anxiety.  It seemed like it was "happening more and more every day."  He could not sleep at night.  See Board Hearing Transcript, p. 4.  He wanted to be alone and felt uncomfortable in crowds.  He had anxiety when around a lot of people.  Id. at p. 9.  He thought about Vietnam every day.  Id. at p. 10.  He had nightmares about Vietnam.  Id. at p.15.  He was depressed and did not have any activities.  He " just lives one day to another."  Id. at p. 21.  He had mood swings and a temper.  Id. at p. 28.

A June 2014 VA psychiatry pharmacy note indicates that the Veteran had been so depressed and had lost weight again.  He reported an increase in depression with crying spells.  He stated he had no motivation or urge to do anything.  His sleep was interrupted.  He felt hopeless with anxiety.  He had mood swings, increased irritability and agitation.  He was withdrawing from his family.  On mental status examination, the Veteran was casually dressed.  His mood was depressed with constricted affect.  He was alert and oriented times three.

A September 2014 VA psychiatry note indicates that the Veteran woke up every two hours, and had daytime fatigue.  He had low interest and motivation to perform activities.  He had excessive guilt.  His eating/appetite was decreasing.  He had irritability and a depressed mood.

VA psychiatry notes dated in October 2014 and January 2015 reference intermittent and increased depressed mood. 

A June 2015 VA psychiatry note indicates that interest/energy were the "same." Eating/appetite was "ok."  Anger/irritability was "baseline."  Depressed mood was intermittent.  Anxiety was moderate, and PTSD was baseline.

VA psychiatry notes dated in August 2015 and November 2015 indicate that interest, energy, and eating/appetite were "ok."  Anger/irritability, depressed mood, and anxiety/PTSD were managed well with medications.

A February 2016 VA psychiatry note indicates that interest and energy were "low." Concentration was baseline.  Eating/appetite was "ok."  Anger/irritability, depressed mood, and anxiety/PTSD were "ok" with medications.

An April 2016 VA psychiatry note indicates that interest, energy, eating/appetite, anger/irritability, depressed mood, and anxiety/PTSD were "ok" with medications.

A July 2016 VA psychiatry note indicates that interest and energy were "ok" with medications.  Concentration was baseline.  Eating/appetite were ok. Anger/irritability, depressed mood, and anxiety were noted.

A November 2016 VA psychiatry note indicates that sleep, interest, and energy were ok with medications.  Concentration was baseline.  Eating/appetite were ok. There was a partial improvement in anger/irritability, depressed mood, and anxiety/PTSD.  The Veteran denied suicidal or homicidal ideation.  He appeared casually dressed.  His speech was normal.  His mood was depressed.  His affect was congruent.  He was alert and oriented times three.  His thought process was logical. Insight/judgment were good.

On February 2017 VA examination, the Veteran reported he was married and had five grown children.  He described his relationship family as sometimes "hard because I can't be around many people."  He reported that "I think they understand me."  When he had a bad night or day or because of anxiety/PTSD, his clonazepam would help him and stop an anxiety attack.  He medically retired in 2006 or 2007.  He stated he tried to stay busy by working on bicycles and guitars around the house to help him with his anxiety.  He did not get a lot of sleep and woke up frustrated and tired.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, obsessional rituals which interfere with routine activities, and persistent delusions or hallucinations.

The examiner also noted that the Veteran had significant fatigue and lack of motivation/interest associated with his continuous difficulty with sleep.  He exhibited substantial anxiety as indicated by his need for clonazepam multiple times a day, duloxetine, and mirtazapine.  It is at least as likely as not his symptoms relating to PTSD and depressive disorder render him unable to secure and maintain substantially gainful employment.  He has more difficulty coping with anxiety and depressive symptoms, including panic, insomnia, nightmares, avoidant behaviors, difficulty concentrating/focusing, negative thinking/beliefs as he has aged because he is unable to stay busy and has increased stress associated with his physical health issues.  His symptoms result in total occupational and social impairment.

Based on the consideration of the above-cited evidence, including the VA examination reports, treatment records, and lay statements of record, the Board finds that, prior to February 17, 2017, a rating in excess of 50 percent is not warranted.  Further, since February 17, 2017, a rating in excess of 70 is not warranted.
 
Pertinent to the current claim for increase but prior to the February 17, 2017 VA examination, the Veteran displayed symptoms of depression, anxiety, panic attacks, disturbances of motivation and mood, sleep impairment, impairment of short-term memory, and difficulty in establishing and maintaining relationships.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the 50 percent rating.

The Board further finds that for this period, the Veteran was not shown to experience the vast majority of symptoms listed in the criteria for a 70 percent rating as examples of those of the type and extent, frequency, and/or severity to result in major deficiencies in most areas.  Although the evidence reflects that the Veteran had difficulty in adapting to stressful circumstances (including work or a work-like setting), the Veteran consistently denied suicidal ideation.  He did not t report obsessional rituals which interfere with routine activities.  His speech had been within normal limits throughout this time period.  Although he has exhibited depression and anxiety throughout the entire period under consideration in this appeal there is no showing that the Veteran was unable to function independently, appropriately and effectively.  He was not shown to have impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Finally, an inability to establish and maintain effective relationship also was not shown.  Indeed, he remained married and maintained relationships with his family members.

In sum, the Board finds that, for the pertinent  period prior to February 17, 2017, the Veteran's psychiatric disability was shown to result symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the 50 percent schedular, but no higher, rating.

The Board further finds that none of the GAF scores assigned alone, provides a basis for assignment of any higher rating.  Prior to the November 2013 private psychiatric evaluation (during which a GAF of 45 was assigned), the Veteran's GAF scores were recorded as 50, 55, 60, 62, 79, and 70.  

Under the DSM-IV, GAF scores ranging from 70 to 61 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful personal relationships  GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Here, the AOJ and the Board has determined that, for the period prior to February 17, 2017, the Veteran's symptoms, as described by him, his treatment providers, and examiners, most closely approximate the symptoms delineated in the criteria for a 50 percent rating under the General Rating Formula.  Notably, per the DSM-IV,  the GAF scores assigned during this period of 50 to 60 are indicative of no more than moderate overall impairment; the higher scores of 62 to 70 are clear indicative of even less impairment.  The Board acknowledges that the Veteran was assigned a low GAF score of 45 in November 2013, and that such score, conceivably, reflects more impairment than contemplated in the 50 percent rating.  However, this single score is an outlier and is not deemed to represent the Veteran's level of impairment during this period.  A review of the reported symptomatology reveals that the Veteran's symptoms were indicative of moderate symptomatology prior to February 17, 2017.  As indicated, the Veteran was otherwise consistently assigned GAF scores indicative of moderate or less  impairment.  Additionally, the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).
	
The Board further finds that, for the period since February 17, 2017, the Veteran's psychiatric symptoms have  resulted in no more than occupational and social impairment with deficiencies in most areas.  The February 2017 VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, obsessional rituals which interfere with routine activities, and, reportedly, persistent delusions or hallucinations.

The Board acknowledges the noted symptom of persistent delusions or hallucinations and the examiner's assessment that PTSD results in total occupational and social impairment.  Crucially, however,  the Board is not bound by the examiner's assessment.  See 38 C.F.R. § 4.126(a);  Hays v. Brown, 5 Vet. App. 60 (1993).  Further, the fact that the Veteran reported one of the symptoms listed among the criteria for a 100 percent rating, alone, is not dispositive of whether a 100 percent rating is warranted for this period.  See Mauerhan, supra.  Rather, the correct inquiry is whether the Veteran's symptoms were of the type, and extent, frequency and severity, as appropriate, to more closely approximate total social and occupational impairment or occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.126(a).  Despite the examiner's assessment, the symptoms actually noted on examination are more consistent with those of the type, and extent , frequency or severity contemplated among the criteria for the 70 percent rating assigned.

Indeed, during the February 2017 VA examination , the Veteran reported continuing to be married for 30 or 40 years.  Further, he was described as appropriately dressed with adequate grooming.  Most importantly, the Veteran's reported symptoms were not of such a severity to more closely approximate those that would cause total social and occupational impairment.  Indeed, aside from the persistent delusions and hallucinations; anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, obsessional rituals which interfere with routine activities were shown.  Despite the examiner's assessment that these symptoms resulted in total social and occupational impairment, the actual symptoms described are not consistent with this assessment.   While the Veteran's PTSD has undoubtedly resulted in some occupational and social impairment during this period, the Veteran appears to have maintained a relationship with his wife of 30 to 40 years and a relationship with his adult children, despite the reported symptoms of persistent delusions or hallucinations.

In sum, the Board finds that, since February 17, 2017, the Veteran's psychiatric disability has been shown to result symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the 70 percent schedular, but no higher, rating.

On the record herein discussed, the Board finds that the record presents no basis for further staged rating of the Veteran's PTSD, and that the preponderance of the evidence is against assignment of a schedular rating in excess of 50 percent prior to February 17, 2017, and a schedular rating in excess of 70 percent from February 17, 2017.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


C.  Both Disabilities

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's psychiatric and hearing loss disabilities been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric and hearing loss disabilities at all pertinent points.  

As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra.  

With regard to the hearing loss disability, while the Board recognizes and has considered the Veteran's complaints of difficulty in hearing, the Board notes that even the schedular rating criteria provide for ratings based on exceptional hearing patterns, which are not demonstrated in this case.  Further, the Veteran's symptoms are specifically contemplated by the appropriate rating criteria for hearing loss discussed above.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech or hearing other sounds in various contexts).  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate either disability.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   Here, however, the Veteran's service-connected psychiatric disability and hearing loss are each rated as separate disabilities, and all associated symptoms have been considered in evaluating each disability.  Significantly, moreover, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be further discussed.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of either claim herein decided  for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An increased ( compensable) rating for bilateral hearing loss, prior to September 19, 2016, is denied.

A rating in excess of 30 percent for bilateral hearing loss, from September 19, 2016, is denied.

A rating in excess of 50 percent for PTSD, prior to February 17, 2017, is denied.

A rating in excess of 70 percent for PTSD, from February 17, 2017, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

The Veteran contends that he has an additional disability resulting from VA treatment due to negligence and/or lack of proper judgment and proper skills of VA medical professionals.  Specifically, he stated that the VA medical professionals-who were not specialists-misdiagnosed his illness as pancreatic cancer, and performed Whipple surgery in January 2006.  The Veteran spent 30 days in the intensive care unit and 30 to 45 additional days in the hospital to recover.  He stated that he "was never the same after this surgery" and "had a very hard time keeping food down and always felt sick."  In 2008, the VA misdiagnosed cancer of the pancreas and intestine and soft tissue sarcoma, and he underwent a second Whipple surgery at the VA.  He again had to recover in the hospital for another one to two months, and afterward continued to have a difficult time keeping food down and he lost a lot of weight.  He eventually went to a private physician, who diagnosed ulcers, and he underwent three additional surgeries at the Christus Spohn Shoreline Hospital (CSSH).

VA treatment records reflect that the Veteran underwent two Whipple surgeries in 2006 and 2009.  Private treatment records from the CSSH reflect complaints of nausea with vomiting and weight loss.  A February 2012 CSSH treatment note indicated that the Veteran had a history of Billroth anastomosis done initially for what was found to be a pancreatic tumor, but turned out to be benign.  He had a Whipple procedure done.  He has had chronic problems with ulceration and anastomosis, restricturing, and narrowing.  Therefore, he underwent revision by Dr. Garcia.  Following the revision, his symptoms returned.  The examining physician stated that the Veteran has developed stenosis and anastomosis that did not respond to dilation.  A May 2012 CSSH note indicated that the Veteran underwent revision a few weeks back and was doing considerably better.  CSSH treatment notes dated between January 2014 and March 2015 indicate complaints of fatigue, and a diagnosis of chronic hypoproliferative anemia, iron deficiency.  VA treatment notes also reflect an ongoing diagnosis of iron deficiency anemia through March 2017.

To date, the Veteran has not been afforded a VA examination and no medical opinions have otherwise been obtained to address whether his symptoms, including nausea, vomiting, weight loss, fatigue, and anemia/iron deficiency represent additional disability resulting from VA treatment (or lack thereof), and, if so, whether such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA or from an event not reasonably foreseeable.  See 38 U.S.C. § 1151 (2012).

In light of the above, the Board finds that a remand of the section 1151 claim  to arrange for the Veteran to undergo medical examination to obtain appropriate medical opinions is warranted.  See 38 U.S.C.. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may  result in denial of his claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Next, as noted in the Introduction, the AOJ awarded TDIU, effective September 19, 2016.  However, the Board notes that the Veteran initially filed a claim for TDIU in March 2006.  The Veteran contends that, in essence, he has been unable to secure and follow a substantially gainful employment since January 2006.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  In cases where the schedular criteria are not met, an extra-schedular rating is for consideration.  Id.  

Prior to September 19, 2016, the Veteran's service-connected disabilities were as follows: PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as noncompensable; tinnitus, rated as 10 percent disabling; and perforation of the right tympanic membrane, rated as noncompensable.   The Veteran's combined disability rating was 60 percent.  Thus, the Veteran did not meet the percentage requirements for a schedular TDIU prior to September 19, 2016.  See 38 C.F.R. § 4.16(a).  

Thus, the TDIU claim must be remanded for any appropriate development and extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), in the first instance-to include, if appropriate, submission of the claim to the appropriate first line authority (the Director of VA's Compensation Service or designee) for a determination in this regard.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001), citing Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995) (the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extra-schedular consideration).  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record before the examiner(s) is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.  The Board observes that VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ should  associate with the claims file all available VA treatment records since March 2017.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards VA , explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Corpus Christi VA Specialty Outpatient Clinic all outstanding records of evaluation and/or treatment of the Veteran generated since March 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims  on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination. by an appropriate physician 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the evidence of record, the physician should clearly identify all impairments manifested by the Veteran since the 2006 and/or 2009 Whipple surgery(ies)-to include, but not limited to, nausea, vomiting, weight loss, fatigue, and anemia/iron deficiency and any other impairment reflected in the record since January 2006 (even if now asymptomatic or resolved). 

Then, with respect to each such identified impairment, the physician should provide an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such impairment constitutes additional disability incurred as a result of the 2006 and/or 2009 Whipple surgery(ies).

If so, the physician should also opine whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.   After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral to VA's Compensation Director the matter of the Veteran's entitlement to a TDIU for the period prior to September 19, 2016 for an extra-schedular determination, if appropriate), adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA (Legacy Content Manager) files(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


